Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3, 5, 8, and 10 are objected to because of the following informalities:  
 “the side air guide member” in claim 2 lines 1 and 2 should be changed to “the at least one side air guide member” as recited in claim 1 for consistency in the application. 
 “the side air guide member” in claim 3 line 1 should be changed to “the at least one side air guide member” as recited in claim 1 for consistency in the application. 
“the side air guide member” in claim 5 line 2 should be changed to “the at least one side air guide member” as recited in claim 1 for consistency in the application. 
“the side air guide member” in claim 8 line 2 should be changed to “the at least one side air guide member” as recited in claim 1 for consistency in the application. 
“the side air guide member” in claim 10 line 1 should be changed to “the at least one side air guide member” as recited in claim 1 for consistency in the application. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one side air guide member for guiding an airflow to at least one of a left side and a right side of the air conditioner” in claim 1 lines 6 to 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claim 1, the specification provides sufficient structure for “at least one side air guide member for guiding an airflow to at least one of a left side and a right side of the air conditioner” : 
the side air guide member 2 can be in the form of a substantially enclosed structure, such as, a box having an inner cavity. The side air guide member 2 is provided with a side air inlet 202 in communication with the air outlet 101. The side air inlet 202 of the side air guide member 2 can guide the airflow at the air outlet 101 into the side air guide member 2, and the airflow is subsequently discharged from the side air guide member 2. (Page 4 lines 17 to 23)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 to 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US Patent No. 7758409) in view of Nam-Seong 김남성 (Foreign Patent KR-100432222-B1)
Regarding claim 1, Yamashita teaches an air conditioner (abstract) comprising: a main body (main body part 4, Fig. 2) having a front side (front panel 7, Fig. 2) and a rear side (back portion 48, Fig. 4; column 8 lines 43 to 45), wherein the air conditioner is mountable to a support through the rear side of the main body (column 6 lines 31 to 33; column 6 line 66 to column 7 line 2), wherein the front side is distanced from the rear side and opposite to the rear side (Figure 2), wherein the main body is provided with an air outlet having a front opening (outlet assembly 5, column 9 lines 6 to 27).
However, Yamashita does not expressly teach and the main body comprises at least one side air guide member for guiding an airflow to at least one of a left side and a right side of the air conditioner.
Nam-Seong teaches and the main body (10) comprises at least one side air guide member (annotated Figure 4 – it is the examiner’s position that Nam-Seong’s side air guide member at least represents a substantial equivalent to the disclosed corresponding structure of Applicant’s claimed side air guide member as interpreted under 35 USC 112, sixth paragraph, above; Nam-Seong’s side air guide member performs the identical function of the claimed side air guide member in substantially the same way and produces substantially the same results) for guiding an airflow to at least one of a left side and a right side of the air conditioner (see attached translation: page 3, paragraph 1; page 3 paragraph 5: In addition, the indoor unit according to the present invention is detachably coupled to the discharge port 14 is provided with a closing member 60 to close some of the plurality of discharge ports 14 according to the user's needs) to provide an air conditioner that allows the user to selectively close some of the plurality of the discharge ports to solve the installation restrictions (see attached translation: page 2 paragraph 3) and prevent condensation on the wall or furniture of the building adjacent to the discharge port (see attached translation: page 2, paragraph 2).
[AltContent: textbox (Nam-Seong: Figures 1 and 2)]
    PNG
    media_image1.png
    391
    373
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    430
    441
    media_image2.png
    Greyscale

 

 
[AltContent: textbox (Nam-Seong: 
Annotated Figure  4)]
    PNG
    media_image3.png
    509
    604
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the air conditioner of Yamashita to include and the main body comprises at least one side air guide member for guiding an airflow to at least one of a left side and a right side of the air conditioner in view of the teachings of Nam-Seong to provide an air conditioner that allows the user to selectively close some of the plurality of the discharge ports to solve the installation restrictions and prevent condensation on the wall or furniture of the building adjacent to the discharge port.
Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the side air guide member is provided at a side of the main body, and comprises air vents formed in the side air guide member for blowing air outwardly. 
Nam-Seong further teaches wherein the side air guide member (annotated Figure 4) is provided at a side of the main body (10), and comprises air vents (33 and 40) formed in the side air guide member (annotated Figure 4) for blowing air outwardly (see attached translation: page 3, paragraph 3) to adjust the wind direction of the discharged air (see attached translation: page 3, paragraph 3).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the side air guide member is provided at a side of the main body, and comprises air vents formed in the side air guide member for blowing air outwardly in view of the further teachings of Nam-Seong to adjust the wind direction of the discharged air.
Regarding claim 3, as applied to claim 2, the combined teachings teach the invention as described above but do not expressly teach wherein the air vents in the side air guide member from an air dispersion structure. 
Nam-Seong further teaches wherein the air vents (33 and 40) in the side air guide member (annotated Figure 4) from an air dispersion structure (see attached translation: page 3, paragraph 3; understood that the air vents are the structure, annotated Figure 4) so that the discharged air is evenly distributed to the indoor space (see attached translation: page 3, paragraph 3).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the air vents in the side air guide member from an air dispersion structure in view of the further teachings of Nam-Seong so that the discharged air is evenly distributed to the indoor space.
Regarding claim 4, as applied to claim 3, the combined teachings teach the invention as described above but do not expressly teach wherein the air dispersion structure comprises at least one of micropores, bubbles, louvers and fan blades.
Nam-Seong further teaches wherein the air dispersion structure comprises at least one of micropores, bubbles, louvers and fan blades (33 and 40 are louvers, see attached translation: page 3, paragraph 3; understood that the air vents are the structure, annotated Figure 4) to adjust the wind direction of the discharged air (see attached translation: page 3, paragraph 3).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the air dispersion structure comprises at least one of micropores, bubbles, louvers and fan blades in view of the further teachings of Nam-Seong to adjust the wind direction of the discharged air.
Regarding claim 5, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the side air guide member comprises an inner cavity and a side air inlet continuous with the inner cavity; and wherein the side air inlet is in communication with the air outlet of the main body.
Nam-Seong further teaches wherein the side air guide member (annotated Figure 4) comprises an inner cavity (annotated Figure 4, see attached translation: page 3 paragraphs 3 and 4, Figure 2: box-shaped frame) and a side air inlet (immediately after 14, annotated Figure 4) continuous with the inner cavity (annotated Figure 4); and wherein the side air inlet (immediately after 14, annotated Figure 4) is in communication with the air outlet (14) of the main body (10, see attached translation: page 2 paragraph 13) to allow the air introduced into the front inlet to be discharged to the four discharge ports located in the radial direction after heat exchange while passing through the interior of the main body (see attached translation: page 3 paragraph 1). 
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the side air guide member comprises an inner cavity and a side air inlet continuous with the inner cavity; and wherein the side air inlet is in communication with the air outlet of the main body in view of the further teachings of Nam-Seong to allow the air introduced into the front inlet to be discharged to the four discharge ports located in the radial direction after heat exchange while passing through the interior of the main body. 
Regarding claim 6, as applied to claim 5, the combined teachings teach the invention as described above but do not expressly teach wherein the side air inlet has an elongated shape and is arranged in proximity to a terminus of the air outlet. 
Nam-Seong further teaches wherein the side air inlet (annotated Figure 4) has an elongated shape (annotated Figure 4) and is arranged in proximity to a terminus of the air outlet (annotated Figure 4) so that the discharged air is evenly distributed to the indoor space (see attached translation: page 3, paragraph 3).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the side air inlet has an elongated shape and is arranged in proximity to a terminus of the air outlet in view of the further teachings of Nam-Seong so that the discharged air is evenly distributed to the indoor space.
Regarding claim 7, as applied to claim 5, the combined teachings teach the invention as described above but do not expressly teach wherein a portion of the side air inlet extends into the air outlet, such that the side air inlet partially overlaps the air outlet.
However, Yamashita teaches an air conditioning unit that blows air out the front and bottom portion of the unit (Figure 3(b)) and does not provide airflow to the sides of the unit.
[AltContent: textbox (Yamashita: Figure 3(b))]
    PNG
    media_image4.png
    522
    454
    media_image4.png
    Greyscale

Nam-Seong further teaches an air conditioning unit that discharges air from the sides of the unit (Figures 1 and 2) to solve the installation restrictions (page 2 paragraph 3) and prevent condensation on the wall or furniture of the building adjacent to the discharge port (page 2, paragraph 2).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the air conditioner of the combined teachings to include side air discharge capability in view of the further teachings of Nam-Seong to provide an air conditioner that allows the user to selectively close some of the plurality of the discharge ports to solve the installation restrictions and prevent condensation on the wall or furniture of the building adjacent to the discharge port.
For clarity, the combined teachings teach most of the claimed limitations as described in claim 1 and 5. Yamashita expressly teaches an air conditioning unit that blows air out the front and bottom portion of the unit while Nam-Seong expressly teaches an air conditioning unit that blows air out the sides of the unit to solve the installation restrictions and prevent condensation on the wall or furniture of the building adjacent to the discharge port. Because there is proper motivation to combine, it would have been obvious for a person having ordinary skill in the art to modify the combined teachings to include the ability to blow air out the sides of the unit to solve the installation restrictions and prevent condensation on the wall or furniture of the building adjacent to the discharge port. Additionally, because Yamashita describes a control panel and control mechanism that reside where one would attach the side air guide member to add side air flow capability to solve the installation restrictions and prevent condensation on the wall or furniture of the building adjacent to the discharge port, it would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to build an enclosure to bypass the existing control panel and vent control mechanism that would allow air to flow from the front and bottom outlet of Yamashita towards the sides of the unit which would yield the predictable result of wherein a portion of the side air inlet extends into the air outlet, such that the side air inlet partially overlaps the air outlet.
Regarding claim 8, as applied to claim 5, the combined teachings teach the invention as described above but do not expressly teach wherein air vents are provided in an external side surface of the side air guide member.
Nam-Seong further teaches wherein air vents (33 and 40) are provided in an external side surface of the side air guide member (annotated Figure 4) so that the discharged air is evenly distributed to the indoor space (see attached translation: page 3, paragraph 3) and to adjust the wind direction of the discharged air (see attached translation: page 3, paragraph 3).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein air vents are provided in an external side surface of the side air guide member in view of the further teachings of Nam-Seong so that the discharged air is evenly distributed to the indoor space and to adjust the wind direction of the discharged air.
Regarding claim 9, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the at least one side air guide member comprises a first side air guide member and a second side air guide member disposed at the left side and the right side of the main body, respectively.
Nam-Seong further teaches wherein the at least one side air guide member (annotated Figure 4) comprises a first side air guide member and a second side air guide member disposed at the left side and the right side of the main body (10), respectively (see attached translation: page 3 paragraph 1: the discharge part 14 is formed in the upper and lower and both sides of the rear panel, Figure 2) to provide an air conditioner that allows the user to selectively close some of the plurality of discharge ports to solve the installation restrictions (see attached translation: page 2 paragraph 3).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the at least one side air guide member comprises a first side air guide member and a second side air guide member disposed at the left side and the right side of the main body, respectively in view of the further teachings of Nam-Seong to provide an air conditioner that allows the user to selectively close some of the plurality of discharge ports to solve the installation restrictions.
Regarding claim 11, as applied to claim 1, the combined teachings teach the invention as described above and further teach further comprising an air guide board (Yamashita: 71) for selectively opening and closing the air outlet (Yamashita: 26, column 13 line 12 to 13), wherein the air guide board (Yamashita: 71) is at a terminus of the air outlet (Yamashita: Figure 3(b), column 13 lines 6 to 9), and wherein the air guide board (Yamashita: 71) is provided with at least one of micropores, fan blades, louvers and bubbles (Yamashita: Figure 3(b), column 13 lines 13 to 18, understood that the structure of 71 is that of a louver).
[AltContent: textbox (Yamashita: Figure 3(b))]
    PNG
    media_image4.png
    522
    454
    media_image4.png
    Greyscale




Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US Patent No. 7758409) in view of Nam-Seong 김남성 (Foreign Patent KR-100432222-B1) as applied to claim 1 in further view of Xu (Foreign Patent CN-204830295-U).
Regarding claim 10, the combined teachings teach the invention as described above but do not expressly teach wherein the side air guide member is formed as a side plate of the air conditioner.
Xu teaches wherein the side air guide member (10) is formed as a side plate (11, 14, 15, 16 is a sheet structure) of the air conditioner (Figure 1, see attached translation: page 5 paragraph 4) to have a structure which is easy to form (see attached translation: page 2 paragraphs 12 and 13).
[AltContent: textbox (Xu: Figure 1)]
    PNG
    media_image5.png
    421
    505
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the air conditioner of the combined teachings to include wherein the side air guide member is formed as a side plate of the air conditioner in view of the teachings of Xu to have a structure which is easy to form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sheng (Foreign Patent CN-201106913-Y) teaches a multi-lateral air-conditioning ventilator.
Shintani (Foreign Patent JP-2002130718-A) teaches an air-conditioner has auxiliary ventilation openings formed at left and right sides of casing in addition to main ventilation outlet opening formed at bottom, and auxiliary ventilation fans.
Guo (Foreign Patent CN-2446431-Y) teaches a wall-hanging type air conditioner can be used as multi-directional air outlet.
Lian (Foreign Patent CN-1580661-A) teaches a cabinet air-conditioner with multi-directional air-blowing.
Tsunoda (US 4729293 A) teaches an air direction control apparatus for a louver at an air outlet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762